DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claim
Claims 1-17 are allowed based on the Examiner’s amendments and reason for allowance below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “an acoustic device operable to provide a sound” (claim 1, line 3), “signal source that provides a signal, the signal being used by the acoustic device to generate a sound” (claim 6, lines 1-2), “an external source” (claim 7, line 1) having function of providing a signal (“signal from an external source”), and the signal being used by the acoustic device to generate the sound (see claim 7, lines 1-2), and “vibration generator configured to provide a sound” (claim 11, line 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Stover on 8/23/2021. 

The application has been amended as follows:

In Claim 1, line 9, the limitation “bearing may rest” has been changed to --bearing is configured to rest--. 
 

 
In Claim 10, line 2, the limitation “the weight” has been changed to --a weight--.
 
In Claim 11, line 5, the limitation “the nose” has been changed to --a nose--.
 
In claim 11, line 15, the limitation “the sound can enter” has been changed to --the sound is configured to enter--. 
 
In Claim 12, line 3, the limitation “the weight” has been changed to --a weight--. 
 
In claim 17, line 1, the limitation “of therapeutic” has been changed to --of the therapeutic--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Hughes (6,058,932) and Hughes (2007/0113843) do not specifically disclose the claimed apparatus and method as presented in the claims 1-17. 
Hughes (‘932) discloses a therapeutic device (500, fig. 9, Col 15, lines 44-58) for treating condition associated with a user’s nasal cavities (see abstract, Hughes discloses that the device is to clear mucus and phlegm, and further discloses in Col 2, lines 33-37, Col 15, lines 44-58, the acoustic is being applied to the patient through a 
Hughes (‘843) teaches a therapeutic device (device 100, fig. 1, paragraph 0030) for treating one or more conditions associated with a user’s nasal cavities (see paragraphs 0002, 0011 and full disclosure, Hughes discloses that the device is for treating constricted airway passages and/or loosening phlegm, mucus and other secretions and potentially infectious materials collected in a patient’s nasal passages, lungs, bronchial and/or tracheal passages), comprising a vibration generator (144 and 164, see fig. 6, paragraphs 0037 and 0043) configured to provide a sound (paragraph 0037, Hughes discloses an acoustic device that is an audio speaker, see paragraph 0038), a seal configured to cover a nose, but not a mouth of the user (see paragraph 0032, Hughes discloses that mouthpiece 112 can take on different shape to cover the patient’s nose and mouth or only the patient’s nose); and operating the therapeutic device to apply the sound directly to the nose of the user (see abstract, paragraphs 0011, 0032, 0037-0043, Hughes discloses providing acoustic (sound) energy to the nasal passages through the vibration generator (144 and 164) to treat constricted airway passages and/or loosening phlegm, mucus and other secretions and potentially infectious materials collected in a patient’s nasal passages, therefore, when the acoustic device (144) is operated, it would provide sound to treat the condition associated with the user’s nasal cavities).

Therefore, claims 1-17 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meyer (2015/0374939) is cited to show a device for performing orientation dependent oscillating positive expiratory pressure therapy comprising a ball bearing.
Meyer (8,485,179) is cited to show an oscillating positive expiratory pressure device comprising a ball bearing. 

King (4,403,616) is cited to show an expiratory breathing exercise device comprising a ball bearing. 
Boehringer (4,026,284) is cited to show a pressure relief valve comprising a ball bearing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.